I am unable to agree with the opinion of the majority on one element of the case under review. The point of dissention concerns the admission of testimony which, although subsequently expunged from the record, with a statement by the trial court to the jury to disregard it, did not eradicate the mischief.
The facts have been set forth in the majority opinion. A crucial point in the case to prove the state of mind of the defendant below at the time the decedent met her death, rested on the testimony of Mrs. Hoelin. She testified that on the night in question she heard the explosion of two shots from the direction of the Danser home and immediately thereafter heard Danser say, "die, God damn you, die." We must assume that the state's attorney knew that her husband, Theodore Hoelin, would not so testify. Every careful prosecutor knows, or should know in advance, what the state's witnesses will offer in the way of proof. She further testified that after a ten-minute silent interval, she heard Danser say, "Ada, why did you do this?"
Now, on redirect examination, the state's attorney, in the person of the assistant attorney-general, asked the witness, Mrs. Hoelin, if her son had not heard the plaintiff in error utter the same savage exclamation. Her son, on the night of the shooting, had been present in the cabin with his father and mother and, over the objection of defense counsel, the court permitted her to say that her son, too, had heard these *Page 496 
words and had so testified at the coroner's inquest. Her son was not present at the trial in the court below, being away in school in Minnesota.
The husband, Theodore Hoelin, testified that after the shots were fired there was an interval of silence and he heard the plaintiff in error say, "Ada, why did you want to do that for?"
It is readily perceived that Mrs. Hoelin, testified to a very incriminating fact and that her husband, with equal opportunity to hear what went on, failed so to testify. Perhaps it might be said that the scale of proof as to this particular was, at that posture of affairs, on this element of the case, evenly balanced. The addition of the hearsay testimony, elicited from the wife, assuredly weighed the scale of proof against the plaintiff in error. True it is that the court instructed the jury to disregard this testimony, saying that he was in error in admitting it, but this instruction to erase that testimony from the case came after it had been firmly imbedded in their minds for three days.
The testimony, we suppose, was admitted on the theory that the defendant below was present at the time that the son gave his evidence before the coroner's jury; that it was not admissible on that theory is too obvious for comment. It was a matter of vital importance to the defendant, was most persuasive on the important element of premeditation and its presentation and the eliciting of it, under the circumstances here exhibited, was a flagrant disregard of the rights of this defendant, on trial in a homicide case. It was assigned as error and indeed if it were not it would be our duty to consider it since the case is before us under the one hundred and thirty-sixth section of the Criminal Procedure act, which requires this court to determine whether or not the plaintiff in error suffered manifest wrong and injury, among other things, in the admission or rejection of evidence. The case of State v. Andoloro, 108 N.J.L. 47, does not seem to sanction the trial court's action in this particular, since in that case the evidence improperly received was forthwith stricken from the record. *Page 497 
Convinced therefore that the circumstance in question caused manifest wrong and injury to the defendant, I am compelled to vote for a reversal of the judgment.
Mr. Justice Heher concurs in these views.
For affirmance — THE CHANCELLOR, LLOYD, CASE, BODINE, DONGES, PERSKIE, HETFIELD, DEAR, WELLS, WOLFSKEIL, RAFFERTY, JJ. 11.
For reversal — THE CHIEF JUSTICE, HEHER, JJ. 2.